  Case 19-00543      Doc 2     Filed 04/30/19    Entered 04/30/19 17:52:22              Desc Main
                                  Document       Page 1 of 1




                                                Certificate Number: 15317-IAN-CC-032707164


                                                               15317-IAN-CC-032707164




                    CERTIFICATE OF COUNSELING

I CERTIFY that on April 22, 2019, at 4:56 o'clock PM PDT, James Herber
received from Access Counseling, Inc., an agency approved pursuant to 11 U.S.C.
 111 to provide credit counseling in the Northern District of Iowa, an individual
[or group] briefing that complied with the provisions of 11 U.S.C. 109(h) and
111.
A debt repayment plan was not prepared. If a debt repayment plan was prepared, a
copy of the debt repayment plan is attached to this certificate.
This counseling session was conducted by internet.




Date:   April 22, 2019                          By:      /s/Janice Morla


                                                Name: Janice Morla


                                                Title:   Counselor




* Individuals who wish to file a bankruptcy case under title 11 of the United States Bankruptcy
Code are required to file with the United States Bankruptcy Court a completed certificate of
counseling from the nonprofit budget and credit counseling agency that provided the individual
the counseling services and a copy of the debt repayment plan, if any, developed through the
credit counseling agency. See 11 U.S.C. 109(h) and 521(b).
